Citation Nr: 1123491	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-29 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as adjustment and personality disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to May 1996.

This matter is on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a procedural matter, the Board notes that the Veteran submitted active duty documents regarding how his psychiatric treatment impacted his military career.  This evidence was received after the last RO review and did not include a waiver.  However, this evidence was previously submitted by the Veteran and has already been reviewed by the RO.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  


FINDING OF FACT

A chronic psychiatric disorder was not shown during the Veteran's active military service, and his currently diagnosed adjustment disorder is not related to his active service including his complaints of depression.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).




(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment record.  The Veteran has also submitted relevant service personnel records.  While the Veteran stated in his July 2010 appeal that he was referred off-base for specialized treatment in 1974, it does appear that such records were associated with the file.  

Moreover, contrary to the Veteran's argument in July 2010, the mere fact that these records were not referenced in past decisions does not mean they were not considered.  Indeed, U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Next, a VA opinion with respect to the issue on appeal was obtained in June 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include his service treatment records, psychological testing, and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board notes that the June 2010 Statement of the Case (SOC) indicates that a review of the Veteran's Virtual VA (VVA) records was conducted, and that there were no records relevant to his appeal.  The Board has also reviewed the VVA and agrees with the RO's conclusion.  The VVA record only contains rating decision and notification letters.  There are no medical records.  

Thus, in light of the foregoing,  the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In addition to the laws and regulations governing service connection discussed above, the incurrence of certain chronic disorders in service, to include psychoses, will be presumed if the disease was manifest to a compensable degree within one year after discharge from active service even if there is no record of such a disorder while in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran's service treatment records reflect that he served in the Air Force from May 1972 to May 1996, approximately 24 years of active duty service.  Notably, beginning in May 1974, he sought psychiatric treatment with complaints of "job tension" which had created certain personality changes and negatively impacted his relationship with others.  He also stated an inability to trust others due to his childhood experiences.  A comprehensive evaluation indicated a depressed mood, but with no evidence of hallucinations, gross thought disorder or suicidal ideation.  Moreover, the evaluating mental health professional did not believe that the Veteran was delusional, nor did she believe that the Veteran's logical and goal-directed thought processes were not consistent with psychosis.  As a result, his psychiatric diagnosis was limited to "moderate depression in a schizoid personality."  

Notations in the claims file indicate that the Veteran was seen by the mental health clinic in November and December 1975.  The reports of those visits are no of record.  However, as will be discussed in greater detail below, the findings of the visits would carry limited probative.  The VA examination conducted in June 2009 clearly explains the Veteran's psychiatric picture and how his present adjustment disorder is unrelated to any psychiatric symptoms he experienced in service.

Nevertheless, the evidence does not indicate symptomatology related to a psychiatric disorder again until he filed his claim for benefits in January 2009, which is over 10 years post-service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  It is also significant that the Veteran made no reference to psychiatric symptomatology when he filed a 1996 claim for service connection.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim)

Moreover, during the remaining course of his service, he underwent a number of physical examinations where his past psychiatric treatment history was noted.  However, none of these examinations indicated this disorder was chronic in nature or that he ever received subsequent treatment.  For example, in one examination in January 1982, he indicated a history of depression secondary to personal problems in 1980.  He admitted that he never sought treatment.  His DD-214 would indicate a very successful military career in the years following his psychiatric treatment.  Indeed, emphasis is placed on the fact that the Veteran served another 22 years on active duty since his treatment in 1975 where he received no psychiatric treatment.

Next, the Veteran has submitted records from active duty which indicate that he was prohibited from transferring to a different military specialty due to his history of psychiatric treatment.  However, these records merely indicate a history of treatment in the past, and not current treatment.  These records are not probative to the question of whether continuous symptoms of a psychiatric disorder were documented in service.  Thus, the Board finds the objective evidence fails to establish the presence of a chronic psychiatric disorder in service or for many years thereafter.

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting that his psychiatric disorder symptoms were continuous throughout active duty.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  He is clearly competent to relate symptoms of nervousness, depression, and anxiety.  However, he is not competent diagnose a psychiatric disorder, as he has no training in applying his psychiatric symptoms to the Diagnostic Standards Manual.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Significantly, the Veteran's reported history of continued psychiatric symptoms since his treatment in 1974/5 is inconsistent with the other evidence of record.  Indeed, while he consistently noted a past history of psychiatric treatment, there were no further complaints or treatment for this disorder for the next 22 years of active duty service.  None of the subsequent in-service examinations noted a continuing psychiatric disorder.  See Caluza, 7 Vet. App. at 498.  Such evidence weighs heavily against the Veteran's overall veracity as to experiencing chronic psychiatric symptoms.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Further, as discussed, the Veteran's delay in identifying his purported psychiatric symptoms when he filed his claim for service connection in 1996 for other disabilities weighs against his claim and credibility.  The Veteran has presented no argument or explanation as to why he failed to file a claim for a psychiatric disorder in 1996, when he filed claims for service connection for 10 other conditions for which he was seen for in service.

Moreover, the Veteran's complaints of a post-service psychiatric disorder are of diminished probative value, as his statements have consistently been made in conjunction with his claim for benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against the lack of psychiatric treatment for 22 years after his last recorded treatment, and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed psychiatric disorder to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a June 2009 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported symptoms of excess drinking, and difficulty sleeping.  However, he denied receiving mental health treatment since 1974.  

After a psychiatric examination, the examiner diagnosed the Veteran with an adjustment disorder and personality disorder.  In this regard, it is not entirely clear whether this diagnosis could be considered an acquired psychiatric disorder as contemplated by VA regulations.  Moreover, it should also be noted that personality disorders are not diseases or injuries within the meaning of applicable legislation providing for compensation benefits.  38 C.F.R. § 3.303(c). 

However, whether the Veteran's current diagnosis is one for which benefits may be granted is immaterial, as the VA examiner also opined that this current disorder was not the result of his in-service symptoms.  In providing this opinion, the examiner reflected that the Veteran's in-service symptoms were the result of "perceived environmental stress."  In contrast, his current adjustment disorder was due to "current environmental stressors unrelated to his military service."  Therefore, the Board finds the VA examiner's opinion to be of great probative value and that the competent evidence does establish a link between his current disorder and his active duty symptomatology.

Next, the Board has also considered the potential applicability of 38 C.F.R. §§ 3.307 and 3.309, which allows service connection on a presumptive basis for certain chronic disorders to include, as relevant here, psychoses.  Thus, service connection would be appropriate for an in-service diagnosis of a disorder such as schizophrenia.  In this case, the Veteran stated at his June 2009 VA examination that he was diagnosed with schizophrenia while on active duty.  However, the evidence indicates that he was actually diagnosed in 1974 with "moderate depression in a schizoid personality."  

The Board does not construe a diagnosis of a schizoid personality to be a psychosis under 38 C.F.R. §§ 3.307 and 3.309.  Of particular note, the examiner in 1974 specifically noted that the Veteran's symptoms were not consistent with psychosis.  Moreover, there was no diagnosis of a psychotic disorder within one year after he left active duty or even presently.  Service connection is not warranted on a presumptive basis. 

Finally, the Board has also considered the statements made by the Veteran relating his psychiatric symptoms to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the nature and etiology of his psychiatric symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because psychiatric disorders are based on an evaluation of specific symptoms and applied to the Diagnostic Standards Manual, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's psychiatric symptoms are found to lack competency.

Therefore, In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as adjustment and personality disorder, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


